Citation Nr: 0334069	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  99-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left chest shell fragment wound (SFW), with injuries to 
Muscle Groups (MGs) II, III and IV (non-dominant extremity) 
(left chest SFW residuals herein), currently evaluated as 30 
percent disabling, to include entitlement to a separate 
evaluation for claimed neurologic impairment.  

2.  Entitlement to an earlier effective date (EED) prior to 
October 18, 1971 for the assignment of a 20 percent 
evaluation for service-connected residuals of a left chest 
shell fragment wound, with injuries to Muscle Groups (MGs) II 
and IV (non-dominant extremity), based on a claim of clear 
and unmistakable error (CUE) in a March 1972 RO rating 
decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from August 1964 to 
August 1968, and from August 15, 1993 to September 30, 1993.  
The veteran was awarded the Purple Heart Medal for injuries 
sustained in combat, and the Presidential Unit Citation.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in January 
1997 and October 1998, the former of which denied a claim for 
an increased rating for service-connected left chest SFW 
residuals (then including damage to MG II and IV only), and 
the latter of which denied a claim of entitlement to an EED 
prior to October 18, 1971 for the assignment of a 20 percent 
evaluation for service-connected residuals of a left chest 
SFW (then characterized to include injuries to MGs II and IV 
only), (non-dominant extremity), based on a claim of clear 
and unmistakable error (CUE) in a March 1972 RO rating 
decision.  

The Board notes that a November 2002 rating decision of the 
RO found that the veteran's service-connected left chest SFW 
included damage to MG III, and the 30 percent evaluation was 
continued, effective from December 8, 1992.  The 
characterization of the issues on appeal reflects this 
action.  

In February 2003, the veteran withdrew a request for a 
hearing before a traveling Member of the Board sitting at the 
RO (Travel Board hearing).  

The Board notes that the present CUE matter on appeal 
represents a separate claim from that which was denied in an 
April 1996 Board decision, since the prior Board decision 
regarded the propriety of a 20 percent evaluation assigned in 
a March 1972 RO rating decision, while the present matter 
regards the propriety of the October 18, 1971 effective date 
assigned for the 20 percent rating.  



REMAND

There was a significant change in the law during the pendency 
of this appeal, of which the veteran has been provided no 
notice.  On November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

A review of the claims folder reveals that the veteran has 
been given no notice of VCAA as it pertains to his claims on 
appeal.  Thus, he was not specifically advised what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claims on appeal, 
including what evidence, if any, the veteran is expected to 
obtain and submit, and what evidence will be retrieved by VA.  
As such, a remand in this case is required to allow the 
veteran notice of VCAA as it impacts his claims on appeal.  
Under similar facts, the United States Court of Appeals for 
Veterans Claims (Court) has found that VA's duty to notify 
was not satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  

Because of the change in the law brought about by VCAA, 
particularly in light of the RO's failure to provide the 
veteran any notice of VCAA, a remand in this case is 
required, to include compliance with the notice and duty to 
assist provisions contained in the new law.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003); See also, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000), 
codified at 38 U.S.C. §§ 5102, 5103, 5103A.  Therefore, for 
these reasons, the case is remanded for the following 
development:  

1.  The RO should appropriately contact 
the veteran and request that he identify 
any recent treatment regarding service-
connected left chest SFW residuals, if 
not already of record, including the 
names, addresses, and approximate dates 
of any VA or non-VA (private) care 
providers, from November 2000 to the 
present.  

The veteran should also be asked to 
submit any competent medical evidence of 
entitlement to an effective date, prior 
to October 18, 1971, for the assignment 
of a 20 percent evaluation for service-
connected left chest shell fragment wound 
residuals, with injuries to MGs II and 
IV, to include contemporaneous medical 
treatment records, if not already on 
file, medical opinion evidence based upon 
a thorough review of the entire 
documented clinical history as contained 
in the VA claims file, and any other 
medical evidence suggesting entitlement 
to a 20 percent rating prior to October 
18, 1971, for service-connected left 
chest SFW residuals.  The veteran should 
be advised, however, that the propriety 
of the 20 percent evaluation assigned, 
including entitlement to an evaluation in 
excess of 20 percent prior to October 18, 
1971, is NOT an issue on appeal, as that 
claim was denied in an April 1996 Board 
decision--now final.  

2.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims on appeal.  
The veteran should be provided an 
adequate time in which to respond to the 
VCAA notice.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

4.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal.  If any decision, in whole or in 
part, remains adverse to the veteran, he 
and his representative should be provided 
a SSOC, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


